Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12 and 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/05/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkening et al. (US 2011/0059361).
Regarding claim 11, Wilkening teaches an electrically nonconductive solid electrolyte material, or porous support structure for a secondary electrochemical cell, wherein the solid electrolyte material has pores (P36.84.125). 
Regarding claim 13, Wilkening teaches the diameter of the pores are between about 0.1 microns and about 10 microns (P37-38), falling within the claimed range of 10 nm to 50 microns. 
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittelsteadt et al. (US).
Regarding claim 11, Mittelsteadt teaches an electrically nonconductive solid electrolyte material, wherein the solid electrolyte material has pores (P16.26-27.33)
Regarding claim 13, Mittelstead teaches the diameter of the pores are from about 1 micron to 200 micron (P16). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al. (2016/0072132) teaches the electrolyte may comprise any liquid, solid, or gel material capable of storing and transporting lithium ions. Generally, the electrolyte is electronically non-conductive to prevent short circuiting between the anode and the cathode (P91). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729